 1
 2
 3
 4
 5
 6
 7                              UNITED STATES DISTRICT COURT
 8                            SOUTHERN DISTRICT OF CALIFORNIA
 9
10   DELBERT RONDELL GARNDER,                               Case No.: 19cv0514 H (RBM)
11                                        Petitioner,
                                                            ORDER:
12   v.
                                                            (1) GRANTING MOTION TO
13   STATE OF CALIFORNIA, et al.,
                                                            PROCEED IN FORMA PAUPERIS
14                                     Respondents.         [Doc. No. 2]
15
                                                            (2) DISMISSING CASE WITHOUT
16                                                          PREJUDICE AND WITH LEAVE TO
                                                            AMEND
17
18
               Petitioner, a state prisoner proceeding pro se, has submitted a Petition for Writ of
19
     Habeas Corpus pursuant to 28 U.S.C. § 2254, (Doc. No. 5), together with a request to
20
     proceed in forma pauperis, (Doc. No. 2).
21
          I.      MOTION TO PROCEED IN FORMA PAUPERIS
22
               Petitioner has $0 on account at the California correctional institution in which he is
23
     presently confined. Petitioner cannot afford the $5 filing fee. Thus, the Court grants
24
     Petitioner’s application to proceed in forma pauperis and allows Petitioner to prosecute the
25
     above-referenced action without being required to prepay fees or costs and without being
26
     required to post security. The Clerk of the Court shall file the Petition for Writ of Habeas
27
     Corpus without prepayment of the filing fee.
28

                                                        1
                                                                                      19cv0514 H (RBM)
 1      II.      FAILURE TO NAME PROPER RESPONDENT
 2            Review of the Petition reveals that Petitioner has failed to name a proper respondent.
 3   On federal habeas, a state prisoner must name the state officer having custody of him as
 4   the respondent. Ortiz-Sandoval v. Gomez, 81 F.3d 891, 894 (9th Cir. 1996) (citing Rule
 5   2(a), 28 U.S.C. foll. § 2254). Federal courts lack personal jurisdiction when a habeas
 6   petition fails to name a proper respondent. See id.
 7            The warden is the typical respondent. However, “the rules following section 2254
 8   do not specify the warden.” Id. “[T]he ‘state officer having custody’ may be ‘either the
 9   warden of the institution in which the petitioner is incarcerated . . . or the chief officer in
10   charge of state penal institutions.’” Id. (quoting Rule 2(a), 28 U.S.C. foll. § 2254 advisory
11   committee’s note). If “a petitioner is in custody due to the state action he is challenging,
12   ‘[t]he named respondent shall be the state officer who has official custody of the petitioner
13   (for example, the warden of the prison).’” Id. (quoting Rule 2, 28 U.S.C. foll. § 2254
14   advisory committee’s note).
15            A long standing rule in the Ninth Circuit holds “that a petitioner may not seek [a writ
16   of] habeas corpus against the State under . . . [whose] authority . . . the petitioner is in
17   custody.     The actual person who is [the] custodian [of the petitioner] must be the
18   respondent.” Ashley v. Washington, 394 F.2d 125, 126 (9th Cir. 1968). This requirement
19   exists because a writ of habeas corpus acts upon the custodian of the state prisoner, the
20   person who will produce “the body” if directed to do so by the Court. “Both the warden
21   of a California prison and the Director of Corrections for California have the power to
22   produce the prisoner.” Ortiz-Sandoval, 81 F.3d at 895.
23            Here, Petitioner has incorrectly named the State of California and Xavier Becerra as
24   Respondents. (Doc. No. 5 at 1.) In order for this Court to entertain the Petition filed in this
25   action, Petitioner must name the warden in charge of the state correctional facility in which
26   Petitioner is presently confined or the Director of the California Department of Corrections.
27   Brittingham v. United States, 982 F.2d 378, 379 (9th Cir. 1992) (per curiam).
28

                                                     2
                                                                                      19cv0514 H (RBM)
 1      III.   FAILURE TO ALLEGE EXHAUSTION OF STATE JUDICIAL
 2             REMEDIES
 3         Further, habeas petitioners who wish to challenge either their state court conviction
 4   or the length of their confinement in state prison, must first exhaust state judicial remedies.
 5   28 U.S.C. § 2254(b), (c); Granberry v. Greer, 481 U.S. 129, 133-34 (1987). Ordinarily, to
 6   satisfy the exhaustion requirement, a petitioner must “‘fairly present[]’ his federal claim to
 7   the highest state court with jurisdiction to consider it, or . . . demonstrate[] that no state
 8   remedy remains available.” Johnson v. Zenon, 88 F.3d 828, 829 (9th Cir. 1996) (citations
 9   omitted). Moreover, to properly exhaust state court remedies a petitioner must allege, in
10   state court, how one or more of his or her federal rights have been violated. For example,
11   “[i]f a habeas petitioner wishes to claim that an evidentiary ruling at a state court trial
12   denied him [or her] the due process of law guaranteed by the Fourteenth Amendment, he
13   [or she] must say so, not only in federal court, but in state court.” See Duncan v. Henry,
14   513 U.S. 364, 365–66 (1995) (emphasis added).
15         Nowhere on the Petition does Petitioner allege that he raised his claims in the
16   California Supreme Court. If Petitioner has raised his claims in the California Supreme
17   Court he must so specify.
18         Further, the Court cautions Petitioner that under the Antiterrorism and Effective
19   Death Penalty Act of 1996 (“AEDPA”) a one-year period of limitation applies to a petition
20   for a writ of habeas corpus by a person in custody pursuant to the judgment of a State court.
21   The limitation period runs from the latest of:
22         (A) the date on which the judgment became final by the conclusion of direct
           review or the expiration of the time for seeking such review;
23
24         (B) the date on which the impediment to filing an application created by State
           action in violation of the Constitution or laws of the United States is removed,
25
           if the applicant was prevented from filing by such State action;
26
           (C) the date on which the constitutional right asserted was initially recognized
27
           by the Supreme Court, if the right has been newly recognized by the Supreme
28         Court and made retroactively applicable to cases on collateral review; or

                                                    3
                                                                                    19cv0514 H (RBM)
 1
            (D) the date on which the factual predicate of the claim or claims presented
 2
            could have been discovered through the exercise of due diligence.
 3
     28 U.S.C. § 2244(d)(1)(A)–(D).
 4
            The statute of limitations does not run while a properly filed state habeas corpus
 5
     petition is pending. 28 U.S.C. § 2244(d)(2); see Nino v. Galaza, 183 F.3d 1003, 1006 (9th
 6
     Cir. 1999); but see Artuz v. Bennett, 531 U.S. 4, 8 (2000) (holding that “an application is
 7
     ‘properly filed’ when its delivery and acceptance [by the appropriate court officer for
 8
     placement into the record] are in compliance with the applicable laws and rules governing
 9
     filings.”). However, absent some other basis for tolling, the statute of limitations does run
10
     while a federal habeas petition is pending. Duncan v. Walker, 533 U.S. 167, 181-82 (2001).
11
            Rule 4 of the Rules Governing Section 2254 Cases provides for summary dismissal
12
     of a habeas petition “[i]f it plainly appears from the face of the petition and any exhibits
13
     annexed to it that the petitioner is not entitled to relief in the district court . . .” Rule 4, 28
14
     U.S.C. foll. § 2254. Here, it appears plain from the Petition that Petitioner is not presently
15
     entitled to federal habeas relief because he has not alleged exhaustion of state court
16
     remedies.
17
        IV.    FAILURE TO STATE A COGNIZABLE FEDERAL CLAIM
18
            Additionally, in accordance with Rule 4 of the rules governing § 2254 cases,
19
     Petitioner has failed to allege that his state court conviction or sentence violates the
20
     Constitution of the United States.
21
            Title 28, United States Code, § 2254(a), sets forth the following scope of review for
22
     federal habeas corpus claims:
23
            The Supreme Court, a Justice thereof, a circuit judge, or a district court shall
24
            entertain an application for a writ of habeas corpus in behalf of a person in
25          custody pursuant to the judgment of a State court only on the ground that he
            is in custody in violation of the Constitution or laws or treaties of the United
26
            States.
27   ///
28   ///

                                                      4
                                                                                        19cv0514 H (RBM)
 1   28 U.S.C. § 2254(a) (emphasis added). See Hernandez v. Ylst, 930 F.2d 714, 719 (9th Cir.
 2   1991); Mannhalt v. Reed, 847 F.2d 576, 579 (9th Cir. 1988); Kealohapauole v. Shimoda,
 3   800 F.2d 1463, 1464–65 (9th Cir. 1986).
 4         Thus, to present a cognizable federal habeas corpus claim under § 2254, a state
 5   prisoner must allege both that he is in custody pursuant to a “judgment of a State court,”
 6   and that he is in custody in “violation of the Constitution or laws or treaties of the United
 7   States.” See 28 U.S.C. § 2254(a).
 8         Here, Petitioner appears to claim that his California Department of Corrections and
 9   Rehabilitation inmate number has been changed and that the terms of a settlement have
10   been breached. (Doc. No. 5 at 4–6.) Petitioner also appears to contend that his trial counsel
11   was ineffective in some manner related to the change in his inmate number. (Id. at 5.) In
12   no way does he contend that he is “in custody in violation of the Constitution or laws or
13   treaties of the United States.” 28 U.S.C. § 2254.
14                                        CONCLUSION
15         For the foregoing reasons, the Court grants Petitioner’s motion to proceed in forma
16   pauperis and dismisses this case without prejudice and with leave to amend. To have this
17   case reopened, Petitioner must, no later than June 10, 2019, file a First Amended Petition
18   that cures the pleading deficiencies addressed above. The Clerk of Court is instructed to
19   mail a blank First Amended Petition form to Petitioner together with a copy of this Order.
20         IT IS SO ORDERED.
21   DATED: April 4, 2019
22
                                                   MARILYN L. HUFF, District Judge
23                                                 UNITED STATES DISTRICT COURT
24
25
26
27
28

                                                   5
                                                                                   19cv0514 H (RBM)
